Exhibit 10.3

 

CONFIDENTIAL TREATMENT

 

      Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

Amendment N°8

TO

CONTRACT N° GINC-C-06-0300

 

By and Between

 

GLOBALSTAR, INC.

 

and

 

THALES ALENIA SPACE
FRANCE

 

--------------------------------------------------------------------------------


 

This Amendment N°8 to the Contract referenced GINC-C-06-0300 is made between
Thales Alenia Space France, a Company organised and existing under the laws of
France, having its registered office at 26 avenue Jean François Champollion
31100 Toulouse – FRANCE (“Contractor”) and Globalstar, Inc., a Delaware
corporation with offices at 461 South Milpitas Blvd., Milpitas, California
95035, U.S.A. (“Purchaser”).

 

The Purchaser and the Contractor being hereinafter individually referred to as a
“Party” or collectively as the “Parties”.

 

RECITALS

 

Whereas, the Parties recognize the continuing progress made by Purchaser towards
completion of an Export Credit Facility for the purpose of financing a portion
of this Contract, which loan will be backed by COFACE ; and

 

Whereas, the Parties acknowledge that certain actions were not completed by the
Purchaser in meeting certain conditions set forth in Amendment 7 dated
March 5th 2009 ; and

 

Whereas, while the conditions precedent to the coming into force of Step 2 as
stipulated in Amendment 7 has not been fulfilled, the Parties agree to consider
Step 2 has entered into force on March 13th, 2009 ; and

 

Whereas, as a result, the Parties wish to modify certain conditions of Amendment
7 ; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties hereby modify
the Contract as set forth herein:

 

1 - The Parties agree that the conditions set forth in Section C of Amendment 6
have not been met, and the Parties agree to extend the Change Notice
implementing a production schedule adjustment to include re-prioritization and
re-schedule of the Work until June 5th 2009.

 

2 - As a result of the implementation of the production schedule adjustment set
forth in Clause 1 above, the following shall apply :

 

(a)     Section B(ii) and Section D of Amendment 6 as modified by Amendment 7
are replaced by the following :

 

“The Purchaser shall pay to the Contractor an additional amount of TWO MILLION
US Dollars ($2,000,000) to be made as follows:

 

(i)         FIVE HUNDRED THOUSAND US Dollars ($500,000) on April 30th, 2009 ;
and

 

(ii)        FIVE HUNDRED THOUSAND US Dollars ($500,000) on May 25th, 2009 ,

 

1

--------------------------------------------------------------------------------


 

(iii)       ONE MILLION US Dollars ($1,000,000) on the earliest of June 5th,
2009 or the date on which the Closing of the Export Credit Facility backed by
COFACE for the financing of Phase 1 and Phase 2 (including Long Lead Items for
SIX (6) Spacecraft from Phase 3) has occurred and all conditions precedent have
been fulfilled for the financing to be operative as confirmed by BNP Paribas
bank.

 

In case the Purchaser fails to pay to the Contractor any of the above amounts
(i), (ii) and (iii) on the date referred to above (“the Due Date”), then the
following shall apply :

 

·                  the Contractor shall have the right to Stop Work according to
the provisions of Article 22(B) of the Contract on the Day following the Due
Date (“the Contractor Stop Work Date”) ; and

 

·                  if the payment failure has not been cured by the Purchaser
THIRTY (30) Days after the Contractor Stop Work Date, then the Contractor shall
be entitled to immediately terminate the Contract according to the conditions
referred to in Article 22(B)(iv) of the Contract. In such case, the TWO MILLION
US Dollars ($2,000,000) shall be due and payable in accordance with the
termination costs referred to in Article 22(B)(iv) of the Contract, less any
amount paid to the Contractor under (i), (ii) and (iii) above.”

 

(b)     Section B(i) of Amendment 6 as amended by Amendment 7 is replaced by the
following:

 

“Schedule impacts of this change notice shall be as follows:

 

·                  The Contractual Required Delivery Dates of Spacecraft from
Phase 1 and 2 shall be postponed by [*] Days plus ONE (1) additional Days for
each Day starting from April 2nd, 2009 until the date of return to nominal
performance of the Work.

 

·                  The PSR ED2 Objective Dates of Spacecraft from Phase 1 and 2
shall be postponed by [*] Days plus ONE (1) additional Days for each Day
starting from April 2nd, 2009 until the date of return to nominal performance of
the Work.

 

·                  The Launch ED2 Objective Dates of Spacecraft from Phase 1 and
2 shall be postponed by [*] Days, plus ONE (1) additional Days for each Day
starting from April 2nd, 2009 until the date of return to nominal performance of
the Work.

 

For clarification, the “Contractual Required Delivery Dates”, “PSR ED2 Objective
Dates” and “Launch ED2 Objective Dates” refers to the dates in the table as set
forth in Amendment 5 to the Contract.

 

3 - If, on or before June 5th, 2009,

 

(i) the Contractor has received on its bank account the total amount of TWO
MILLION US Dollars ($2,000,000) referred to in Clause 2(a) above ; and

 

(ii) the Closing of the Export Credit Facility backed by COFACE for the
financing of Phase 1 and Phase 2 (including Long Lead Items for six
(6) Spacecraft from Phase 3) has occurred and all conditions precedent have been
fulfilled for the financing to be operative as confirmed by BNP Paribas bank,

 

2

--------------------------------------------------------------------------------


 

then the Contractor shall return to nominal performance of the Work within SEVEN
(7) Days from the date on which the conditions (i) and (ii) above have been
fulfilled, subject to the provisions of Clause 6 hereafter.

 

4                               If on June 5th, 2009,

 

(i) the Contractor has not received the total amount of TWO MILLION US Dollars
($2,000,000) referred to in Clause 2(a) above ; or

 

(ii) the Closing of the Export Credit Facility backed by COFACE for the
financing of Phase 1 and Phase 2 (including Long Lead Items for six
(6) Spacecraft from Phase 3) has not occurred ; or

 

(iii) the Closing of the Export Credit Facility backed by COFACE for the
financing of Phase 1 and Phase 2 (including Long Lead Items for six
(6) Spacecraft from Phase 3) has occurred but all conditions precedent have not
been fulfilled for the financing to be operative as confirmed by BNP Paribas
bank,

 

then the following shall apply, in addition to the provisions of Clause 6
hereafter :

 

·                  the Contractor shall not return to nominal performance of the
Work ; and

·                  the Contractor shall have the right to Stop Work according to
the provisions of Article 22(B) of the Contract on June 5th, 2009 ; and

·                  if the conditions referred to in Clause 3(i) and (ii) above
have not been fulfilled on July 5th, 2009, then the Contractor shall be entitled
to immediately terminate the Contract according to the conditions referred to in
Article 22(B)(iv) of the Contract. In such case, the Two Million US Dollars
($2,000,000) shall be due and payable in accordance with the termination costs
referred to in Article 22(B)(iv) of the Contract, less any amount paid to the
Contractor under Clause 2 (i), (ii) and (iii) above.”; and

·                  Further, the Parties mutually recognize the Contractor has
the right to terminate its Subcontracts under the Contract as early as June 6th,
2009.

 

5 - Article E of Amendment 6 as modified by Amendment 7 is replaced by the
following :

 

“The conditions referred to in Document Ref G-000000813 dated January 20th, 2009
(Annex 1 to Amendment 6), are open for acceptance by the Purchaser within ONE
(1) month after the date of return to nominal performance of the Work and
subject to an immediate initial down payment by Purchaser of TWO HUNDRED FIFTY
THOUSAND Euros (€250,000). Prior to the issuance of an ATP, the Parties agree to
review and optimize the schedule of activities in order to target the earliest
possible launch date(s).”

 

6 - Upon signature of this Amendment 8, Purchaser and Contractor agree that
Contractor shall be entitled to immediately draw-down from the Escrow Account an
amount of [*] as partial payment of Invoice N° 1001102144 corresponding to
Milestone Event N°9c, while leaving the minimum balance (to Be Confirmed)
required to keep the Escrow Account open.

 

3

--------------------------------------------------------------------------------


 

The remaining delta amount of [*] corresponding to Milestone Event N°9c shall be
paid as a portion of initial down payment of the revised Payment Plan to be
issued upon signature of the restated contract within the frame of the Closing
of the Export Credit Facility (“Restated Contract”).

 

7 - This Amendment 8 shall enter into force with a retroactive effect as of
April 1st, 2009 when the following conditions have been fulfilled (i) signature
of this Amendment 8 by the Parties and (ii) receipt by the Contractor on its
bank account of the amount of [*] drawn down from the Escrow Account according
to Clause 6 above.

 

8 - All of the terms, covenants and conditions of the Contract as may already
have been amended shall remain in full force and effect except to the extent the
same have been expressly amended or modified by the terms of this Amendment N°8.

 

9 - All capitalized terms not otherwise defined in this Amendment N°8 shall have
the meanings for such terms as set forth in the Contract.

 

4

--------------------------------------------------------------------------------


 

EXECUTION

 

In witness whereof, the Parties have duly executed this Contract Amendment.

 

Globalstar, Inc.

 

Thales Alenia Space France

 

 

 

 

 

 

By:

/s/ Anthony J. Navarra

 

By:

/s/ Blaise Jaeger

 

 

 

Name:

 Anthony J. Navarra

 

Name: 

Blaise Jaeger

Title: 

President

 

Title: 

EVP & General Manager, Telecom

Date:

9 April 2009

 

Date:

April 9, 2009

 

5

--------------------------------------------------------------------------------